DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
 This office action addresses pending claims 1-15. Claims 1, 4, 11, and 14 were amended in the response filed 4/5/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/5/2021 was filed after the mailing date of the final office action on 1/4/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 11 objected to because of the following informalities:  claim 11 should be amended to “wherein the cooling plate is formed with [[the]] one or more channels”.  Appropriate correction is required.
Claim 14 objected to because of the following informalities:  claim 14 should be amended to “An aircraft or spacecraft having a battery arrangement for load-bearing structural integration of batteries into the aircraft or spacecraft,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel et al. (US 2015/0266387) in view of Kaese et al. (DE 10 2015214185, see English machine translation).
Regarding claim 1, Garfinkel discloses a traction battery assembly including a plurality of stacked cells and a pair of thermal plates arranged to sandwich the array therebetween (abstract). The traction battery assembly 50 includes a first thermal plate 64 and a second thermal plate 90 (see Figs 3-4), which read on the claimed two cover plates. A plurality of batteries 54 are held in between the first and second thermal plates (see Fig 4). The thermal plates have fins 74 and 110 which are tapered ([0028]) such that the batteries alternately slope forward and back (that is, have a positive or negative slope angle relative to the plates 72,90) (see Fig 4 wherein the leftmost cell slopes to the right, and the adjacent cell lopes to the left). Thus, each battery in the battery are each aligned at a slope angle relative to the cover plates and wherein at least some batteries in a same battery row have positive slope angles and at least some batteries in the same battery row have negative slope angles. As seen in Figure 4, fins 74 of first thermal plate 64 and fins 100 of second thermal plate 90 extend outward from the respective thermal plate and contact the battery on opposite sides; thus reading on the limitation as battery holders, and wherein the batteries are held on both sides between the cover plates by the battery holders.
While Garfinkel discloses a plurality of batteries in a row (see Fig 4), Garfinkel does not explicitly disclose battery rows (i.e. more than one battery row).
Kaese teaches a battery module for a motor vehicle ([0001]). A battery module 10 connects battery cells 14 which are inclined in the x direction with an angle α ([0051], see Fig 1). The angle α can have a value between 30° and 90°, and in particular 45° ([0051]). In an embodiment, a module arrangement 68 with three battery modules 10 arranged next to each other (thus, a battery rows) ([0092]). A frame 90 is coupled to the cover unit 54 of the respective battery module 10 of the module arrangement ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional (duplicate) traction battery assemblies, thus providing additional batteries, of Garfinkel, as suggested by Kaese, for the purpose of increasing the power and energy capacity supplied by the batteries.
With regards to the limitation of “the batteries in the battery rows are each aligned…to absorb and transmit loads”, it is noted that because the batteries of Garfinkel are between the 
Regarding claim 2, modified Garfinkel discloses all of the claim limitations as set forth above. Because the combination results in duplicate battery rows, the successive battery rows have alternating battery cells with positive and negative values for slope angle, thus reading on the claim limitation of the slope angle in successive battery rows alternately has positive and negative values.
Regarding claim 3, modified Garfinkel discloses all of the claim limitations as set forth above. As the batteries of Garfinkel are at an angle (include batteries with positive slopes and batteries with negative slopes), Garfinkel teaches a battery wherein the magnitude of its slope angle has values greater than 0 and less than 90.
Regarding claim 4, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel teaches that the tapering of the fins is substantially linear ([0028]) and provides an example wherein the minor surface 88 has a width of 1.0 mm at the proximal end 78 and a width of 0.4 mm at the distal end 82 ([0028]), thus suggesting an embodiment with standardization of the fin dimensions, which leads to some of the batteries being angled at the same slope, and thus meets the limitations of wherein at least some of the batteries in each battery row have an identical slope angle.
Regarding claim 5, modified Garfinkel discloses all of the claim limitations as set forth above. While Garfinkel discloses the fins are tapered and thus has a battery at a slope angle, modified Garfinkel does not explicitly disclose wherein a magnitude of the slope angle is 45° 
° and 90°, and in particular 45° ([0051]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the taper of fins of Garfinkel such that the batteries therebetween are at a slope angle of 45° because Kaese suggests that angle in particular for battery slopes in a battery module.
Regarding claim 6, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel modified by Kaese has a plurality of battery rows (see Kaese at Fig 19), and in Figure 19 there are at least three battery rows. The row in the middle can be considered an intermediate battery row. While all the batteries have a non-zero slope angle in the x-direction (see Fig 9 or 19), the batteries do not have a slope angle in the y-direction as seen in Figs 8-9. Thus, all the battery cells, including the battery cells in the intermediate battery rows, are aligned at a slope angle α of 90° relative to the cover plates in the y-direction.
Regarding claim 7, modified Garfinkel discloses all of the claim limitations as set forth above. While Garfinkel teaches bracketry 55 with end plates (which connect the thermal plates together) ([0023], see Figs 2-3), Garfinkel does not explicitly disclose shear walls, which connect the cover plates to each other, wherein two battery rows in each case are separated by one shear wall, wherein the shear walls are each at least one of a thermal distributor and a safety wall.
Kaese additionally discloses side walls 32 and 34 (analogous: shear walls) on the sides of each module, and teaches the cells are cooled by the first 32 and second side walls 34 ([0066]), thus are considered at least a thermal distributor.

Regarding claim 8, modified Garfinkel discloses all of the claim limitations as set forth above. As illustrated in Figure 4, the battery cells are mounted on both sides of the battery holders.
Regarding claim 9, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel teaches the battery cells may be prismatic ([0023]), and therefore the battery holders have to be configured to receive prismatic cells.
Regarding claim 10, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel teaches the housing 72 and thermal plate 66 can either heat or cool the cells 54 ([0025]), thus the thermal plates (cover plate) is a cooling plate.
Regarding claim 11, modified Garfinkel discloses all of the claim limitations as set forth above. Garfinkel teaches the housing includes internal conduits (reads on the claimed channel) for circulating a fluid medium through the thermal plate ([0025]).

Claims 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel et al. (US 2015/0266387) in view of Kaese et al. (DE 10 2015214185, see English machine translation), as applied to claim 1 above, and further in view of Ma et al. (CN 106240798, see machine translation).
Regarding claims 12-13, modified Garfinkel discloses all of the claim limitations as set forth above. While Garfinkel teaches a battery arrangement that is used in a vehicle ([0001]),  (claim 13) wherein the battery arrangement is at least one of the group consisting of a side wall, floor panel, ceiling panel, skin area, wing spar, wing rib and wing covering.
Ma teaches that battery packs can be distributed in the main beam of a wing of an aircraft and can be positioned within the wing spar ([0010], see Figs 2-3).
Because Garfinkel teaches that the battery module can be used in vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery module in an aircraft (a type of vehicle) including in the wing spar as seen in Ma for the purpose of providing power to other types of vehicles.

Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Garfinkel et al. (US 2015/0266387) in view of Kaese et al. (DE 10 2015214185, see English machine translation) and Ma et al. (CN 106240798, see machine translation).
Regarding claims 14-15, Garfinkel discloses a traction battery assembly including a plurality of stacked cells and a pair of thermal plates arranged to sandwich the array therebetween (abstract). The traction battery assembly 50 includes a first thermal plate 64 and a second thermal plate 90 (see Figs 3-4), which read on the claimed two cover plates. A plurality of batteries 54 are held in between the first and second thermal plates (see Fig 4). The thermal plates have fins 74 and 110 which are tapered ([0028]) such that the batteries alternately slope forward and back (that is, have a positive or negative slope angle relative to the plates 72,90) (see Fig 4 wherein the leftmost cell slopes to the right, and the adjacent cell lopes to the left). Thus, each battery in the battery are each aligned at a slope angle relative to the cover plates and wherein at least some batteries in a same battery row have positive slope angles and at least some batteries in the same battery row have negative slope angles. As seen in Figure 4, fins 74 of first thermal plate 64 and fins 100 of second thermal plate 90 extend outward from the respective thermal plate and contact the battery on opposite sides; thus reading on the limitation as battery holders, and wherein the batteries are held on both sides between the cover plates by the battery holders.
While Garfinkel discloses a plurality of batteries in a row (see Fig 4), Garfinkel does not explicitly disclose battery rows (i.e. more than one battery row).
Kaese teaches a battery module for a motor vehicle ([0001]). A battery module 10 connects battery cells 14 which are inclined in the x direction with an angle α ([0051], see Fig 1). The angle α can have a value between 30° and 90°, and in particular 45° ([0051]). In an embodiment, a module arrangement 68 with three battery modules 10 arranged next to each other (thus, a battery rows) ([0092]). A frame 90 is coupled to the cover unit 54 of the respective battery module 10 of the module arrangement ([0092]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add additional (duplicate) traction battery assemblies, thus providing additional batteries, of Garfinkel, as suggested by Kaese, for the purpose of increasing the power and energy capacity supplied by the batteries.
With regards to the limitation of “the batteries in the battery rows are each aligned…to absorb and transmit loads”, it is noted that because the batteries of Garfinkel are between the 
While Garfinkel teaches a battery arrangement that is used in a vehicle ([0001]), Garfinkel does not explicitly disclose wherein the battery arrangement is a load-bearing structural component for an aircraft or space craft, or (claim 15) wherein the battery arrangement forms a load-bearing structural constituent of the aircraft or spacecraft.
Ma teaches that battery packs can be distributed in the main beam of a wing of an aircraft and can be positioned within the wing spar ([0010], see Figs 2-3).
Because Garfinkel teaches that the battery module can be used in vehicles, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery module in an aircraft (a type of vehicle) including in the wing spar as seen in Ma for the purpose of providing power to other types of vehicles.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                                                                                                                                                                                           

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725